DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the permanent magnet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the permanent magnet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the permanent magnet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lindekugel et al. (US Pub No. 20180310955).

Regarding claim 1, Lindekugel teaches a needle-guidance system, comprising (figure 15, element 1110, para. 0033;  a ultrasound-based guidance system (“system”), generally designated at 1110):
 a console including memory and a processor configured to instantiate a needle- guidance process for guiding insertion of a needle into a blood vessel of a patient using a combination of ultrasound-imaging data and magnetic-field data received by the console (figure 15, element 1120, para. 0039; The console 1120 houses a variety of components of the system 1110 and it is appreciated that the console can take one of a variety of forms. A processor 1122, including non-volatile memory such as EEPROM for instance, is included in the console 1120 for controlling system function and executing various algorithms during operation of the system 1110, thus acting as a control processor); 
a needle magnetizer connected to the console configured to magnetize the needle (figure 15, element 1500, para. 0043; the system 1110 includes a magnetizer 1500, described in greater detail further below, configured to magnetize all or a portion of the needle 16 of the insertion device 10 so as to enable the needle to tracked during the catheter placement procedure.); and
 an ultrasound probe configured to provide to the console electrical signals corresponding to both the ultrasound-imaging data and the magnetic-field data, the ultrasound probe including (figure 15, element 1140, paras. 0045 and 0048):
 an array of piezoelectric transducers configured to convert reflected ultrasound signals from the patient into an ultrasound-imaging portion of the electrical signals (figure 15, element 1140, para. 0045; The handheld probe 1140 includes a head 1180 that houses a piezoelectric array for producing ultrasonic pulses and for receiving echoes thereof after reflection by the patient's body when the head is placed against the patient's skin proximate the prospective insertion site 1173 );
 and an array of magnetic sensors configured to convert magnetic signals from the magnetized needle into a magnetic-field portion of the electrical signals (figure 15, element 1190, para. 0048; the probe 1140 includes a sensor array 1190 for detecting the position, orientation, and movement of the insertion tool needle 16 during ultrasound imaging procedures).
However, Lindekugel fails to teach a needle magnetizer incorporated into the console.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a needle magnetizer incorporated into the console in order to reduce the operating cost of disposable needle magnetizer, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993)( : MPEP 2144.04 (V-B)).

Regarding claim 2, Lindekugel teaches the needle-guidance system of claim 1, wherein the needle magnetizer is removably coupled to a side, top, or back of the console (figure 16, element 1500; the magnetizer is coupled to the side of the console by a wire).

Regarding claim 3, Lindekugel teaches the needle-guidance system of claim 1, wherein the needle magnetizer is irremovably coupled to a side, top, or back of the console (figure 16, element 1500; the magnetizer is coupled to the side of the console by a wire).

Regarding claim 4, Lindekugel teaches the needle-guidance system of claim 1, wherein the needle magnetizer includes a single permanent magnet or a plurality of permanent magnets disposed within a body of the needle magnetizer for magnetizing the needle (figure 9, element 1508, para. 0072; The plurality of permanent magnets 1508 is linearly disposed within the magnetizer body 1502 in a multipole arrangement and disposed beneath the surface of the receptacle second portion 1504B).

Regarding claim 5, Lindekugel teaches the needle-guidance system of claim 4, wherein the permanent magnets are disposed within the body of the needle magnetizer in a multipole arrangement (figure 9, element 1508, para. 0072; The plurality of permanent magnets 1508 is linearly disposed within the magnetizer body 1502 in a multipole arrangement and disposed beneath the surface of the receptacle second portion 1504B).

Regarding claim 6, Lindekugel teaches the needle-guidance system of claim 4, wherein the permanent magnets are annular magnets disposed within the body of the needle magnetizer in a stacked arrangement (paras. 0063-0064; the permanent magnets 1408 in the present embodiment are dipole magnets, in other embodiments each slot 1406 could hold a plurality of magnets stacked end to end to form a multipole magnet arrangement. The permanent magnet 1408 includes a single permanent, annular magnet 1408B.).

Regarding claim 7, Lindekugel teaches the needle-guidance system of claim 4, wherein the permanent magnet is hollow cylindrical magnet disposed within the body of the needle magnetizer (para. 0064; The permanent magnet 1408 includes a single permanent, annular magnet 1408B.).

Regarding claim 8, Lindekugel teaches the needle-guidance system of claim 1, wherein the needle magnetizer includes a single electromagnet or a plurality of electromagnets disposed within a body of the needle magnetizer for magnetizing the needle (para. 0065).

Regarding claim 9, Lindekugel teaches the needle-guidance system of claim 1, further comprising a radiofrequency identification ("RFID")-tag reader incorporated into the console configured to emit interrogating radio waves into a passive RFID tag for the needle and read electronically stored information from the RFID tag (figure 15, element 1560, para. 0043; The magnetizer 1500 includes in the present embodiment an RFID reader 1560 to enable it to read RFID tags included with the insertion device 10, which enables the system 1110, among other things, to customize its operation to the particular size and type of needle included with the insertion device. More details regarding the RFID reader 1560 are given further below).
Regarding claim 10, Lindekugel teaches the needle-guidance system of claim 9, wherein the needle-guidance process is configured to adjust needle-guidance parameters in accordance with the electronically stored information read from the RFID tag (para. 0082).

Regarding claim 11, Lindekugel teaches the needle-guidance system of claim 1, further comprising a display screen configured for graphically guiding the insertion of the needle into the blood vessel of the patient (figure 15, element 1130, para. 0041). 

Regarding claim 12, Lindekugel teaches a console for a needle-guidance system, comprising (figure 15, element 1120, para. 0039):
 a processor and memory configured to instantiate a needle-guidance process for guiding insertion of a needle into a blood vessel of a patient using a combination of ultrasound-imaging data and magnetic-field data received by the console (figure 15, element 1120, para. 0039; The console 1120 houses a variety of components of the system 1110 and it is appreciated that the console can take one of a variety of forms. A processor 1122, including non-volatile memory such as EEPROM for instance, is included in the console 1120 for controlling system function and executing various algorithms during operation of the system 1110, thus acting as a control processor);  
a needle magnetizer connected to the console configured to magnetize the needle a needle magnetizer connected to the console configured to magnetize the needle (figure 15, element 1500, para. 0043; the system 1110 includes a magnetizer 1500, described in greater detail further below, configured to magnetize all or a portion of the needle 16 of the insertion device 10 so as to enable the needle to tracked during the catheter placement procedure.);
 a probe interface configured to provide to the console electrical signals from an ultrasound probe, the electrical signals corresponding to both the ultrasound-imaging data and the magnetic-field data (figure 15, element 1140, paras. 0045 and 0048); 
and a display screen configured for graphically guiding the insertion of the needle into the blood vessel of the patient (figure 15, element 1130, para. 0041).
However, Lindekugel fails to teach a needle magnetizer incorporated into the console.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a needle magnetizer incorporated into the console in order to reduce the operating cost of disposable needle magnetizer, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993)( : MPEP 2144.04 (V-B)).

Regarding claim 13, Lindekugel teaches the console of claim 12, wherein the needle magnetizer is removably coupled to a side, top, or back of the console (figure 16, element 1500; the magnetizer is coupled to the side of the console by a wire).

Regarding claim 14, Lindekugel teaches the console of claim 12, wherein the needle magnetizer is irremovably coupled to a side, top, or back of the console (figure 16, element 1500; the magnetizer is coupled to the side of the console by a wire).
Regarding claim 15, Lindekugel teaches the console of claim 12, wherein the needle magnetizer includes a single permanent magnet or a plurality of permanent magnets disposed within a body of the needle magnetizer for magnetizing the needle (figure 9, element 1508, para. 0072; The plurality of permanent magnets 1508 is linearly disposed within the magnetizer body 1502 in a multipole arrangement and disposed beneath the surface of the receptacle second portion 1504B).

Regarding claim 16, Lindekugel teaches the console of claim 12, wherein the needle magnetizer includes a single electromagnet or a plurality of electromagnets disposed within a body of the needle magnetizer for magnetizing the needle (para. 0065).

Regarding claim 17, Lindekugel teaches the console of claim 12, further comprising a radiofrequency identification ("RFID")-tag reader incorporated into the console configured to emit interrogating radio waves into a passive RFID tag for the needle and read electronically stored information from the RFID tag (figure 15, element 1560, para. 0043; The magnetizer 1500 includes in the present embodiment an RFID reader 1560 to enable it to read RFID tags included with the insertion device 10, which enables the system 1110, among other things, to customize its operation to the particular size and type of needle included with the insertion device. More details regarding the RFID reader 1560 are given further below).

Regarding claim 18, Lindekugel teaches the console of claim 17, wherein the needle-guidance process is configured to adjust needle-guidance parameters in accordance with the electronically stored information read from the RFID tag (para. 0082).

Regarding claim 19, Lindekugel teaches a method of a needle-guidance system, comprising:
 instantiating in memory of a console a needle-guidance process for guiding insertion of a needle into a blood vessel of a patient using a combination of ultrasound-imaging data and magnetic-field data (figure 15, element 1120, para. 0039; The console 1120 houses a variety of components of the system 1110 and it is appreciated that the console can take one of a variety of forms. A processor 1122, including non-volatile memory such as EEPROM for instance, is included in the console 1120 for controlling system function and executing various algorithms during operation of the system 1110, thus acting as a control processor);
magnetizing the needle with a needle magnetizer connected to the console when the needle is inserted into the needle magnetizer, thereby producing a magnetized needle (figure 15, element 1500, para. 0043; the system 1110 includes a magnetizer 1500, described in greater detail further below, configured to magnetize all or a portion of the needle 16 of the insertion device 10 so as to enable the needle to tracked during the catheter placement procedure.); 
loading the ultrasound-imaging data and the magnetic-field data in the memory, the ultrasound-imaging data and magnetic-field data corresponding to electrical signals received from an ultrasound probe (para. 0053-0054; During operation of the system 1110, the head portion of the ultrasound probe 1140 is placed against the patient skin and produces an ultrasound beam so as to ultrasonically image a portion of a vessel beneath the patient skin surface. The ultrasonic image of the vessel can be depicted on the display 1130 of the system 1110 (FIGS. 15, 16). Thus, during operation of the system 1110, magnetic field strength data of the needle's magnetic field sensed by each of the sensors 1192 is forwarded to a processor, such as the processor 1122 of the console 1120 (FIG. 15), which computes in real-time the position and/or orientation of the needle 16.);
 processing the ultrasound-imaging data and the magnetic-field data with a processor of the console (para. 0053-0054; During operation of the system 1110, the head portion of the ultrasound probe 1140 is placed against the patient skin and produces an ultrasound beam so as to ultrasonically image a portion of a vessel beneath the patient skin surface. The ultrasonic image of the vessel can be depicted on the display 1130 of the system 1110 (FIGS. 15, 16). Thus, during operation of the system 1110, magnetic field strength data of the needle's magnetic field sensed by each of the sensors 1192 is forwarded to a processor, such as the processor 1122 of the console 1120 (FIG. 15), which computes in real-time the position and/or orientation of the needle 16.); and 
graphically guiding the insertion of the magnetized needle into the blood vessel of the patient on a display screen of the console (figure 15, element 1130, para. 0041).

Regarding claim 20, Lindekugel teaches the method of claim 19, further comprising reading into the memory with interrogating radio waves emitted by a radiofrequency identification ("RFID")-tag reader incorporated into the console electronically stored information from a passive RFID tag for the needle (para. 0082).
However, Lindekugel fails to teach a needle magnetizer incorporated into the console.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a needle magnetizer incorporated into the console in order to reduce the operating cost of disposable needle magnetizer, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993)( : MPEP 2144.04 (V-B)).

Regarding claim 21, Lindekugel teaches the method of claim 20, further comprising adjusting needle-guidance parameters in the needle-guidance process in accordance with the electronically stored information read from the RFID tag (para. 0082).

Regarding claim 22, Lindekugel teaches the method of claim 19, further comprising converting patient-reflected ultrasound signals into an ultrasound-imaging portion of the electrical signals with an array of piezoelectric transducers of the ultrasound probe (figure 15, element 1140, para. 0045; The handheld probe 1140 includes a head 1180 that houses a piezoelectric array for producing ultrasonic pulses and for receiving echoes thereof after reflection by the patient's body when the head is placed against the patient's skin proximate the prospective insertion site 1173).

Regarding claim 23, Lindekugel teaches the method of claim 19, further comprising converting magnetic signals into a magnetic-field portion of the electrical signals with an array of magnetic sensors of the ultrasound probe (figure 15, element 1190, para. 0048; the probe 1140 includes a sensor array 1190 for detecting the position, orientation, and movement of the insertion tool needle 16 during ultrasound imaging procedures).

Regarding claim 24, Lindekugel teaches a method of a needle-guidance system, comprising: 
obtaining a needle (para. 0042;  the needle 16 of the insertion device 10 is configured to cooperate with the system 1110 in enabling the system to detect the position, orientation, and advancement of the needle during an ultrasound-based placement procedure.);
 inserting the needle into a needle magnetizer connected to a console to produce a magnetized needle (para. 0043;  the system 1110 includes a magnetizer 1500, described in greater detail further below, configured to magnetize all or a portion of the needle 16 of the insertion device 10 so as to enable the needle to tracked during the catheter placement procedure.);
 imaging a blood vessel of a patient with an ultrasound probe to produce ultrasound-imaging data (para. 0044; The probe 1140 is employed in connection with ultrasound-based visualization of a vessel, such as a vein, in preparation for insertion of the needle 16 and/or catheter 42 into the vasculature.);
 orienting the magnetized needle for insertion into the blood vessel of the patient to produce magnetic-field data while imaging the blood vessel with the ultrasound probe (para. 0046; a clinician employs the ultrasound imaging portion of the system 1110 to determine a suitable insertion site and establish vascular access, such as with the insertion tool needle 16, prior to introduction of the catheter 42 (also included on the insertion tool) for ultimate advancement thereof through the vasculature toward an intended destination.);
 and inserting the magnetized needle into the blood vessel of the patient in accordance with graphical guidance on a display screen of the console for insertion of the magnetized needle into the blood vessel of the patient, the guidance provided by a needle-guidance process instantiated by the console upon processing a combination of the ultrasound-imaging data and the magnetic-field data (para. 0034; the guidance system 1110 is configured for locating and guiding a needle or other medical component, during ultrasound-based or other suitable procedures, in order to access a subcutaneous vessel of a patient, for instance. In one embodiment, the guidance system enables the position, orientation, and advancement of the needle to be superimposed in real-time atop the ultrasound image of the vessel, thus enabling a clinician to accurately guide the needle to the intended target.).
However, Lindekugel fails to teach a needle magnetizer incorporated into the console.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a needle magnetizer incorporated into the console in order to reduce the operating cost of disposable needle magnetizer, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993)( : MPEP 2144.04 (V-B)).

Regarding claim 25, Lindekugel teaches the method of claim 24, further comprising causing a radiofrequency identification ("RFID")-tag reader incorporated into the console to read electronically stored information from a passive RFID tag for the needle before producing the magnetized needle (figure 15, element 1560, para. 0043; The magnetizer 1500 includes in the present embodiment an RFID reader 1560 to enable it to read RFID tags included with the insertion device 10, which enables the system 1110, among other things, to customize its operation to the particular size and type of needle included with the insertion device. More details regarding the RFID reader 1560 are given further below).

Regarding claim 26, Lindekugel teaches the method of claim 25, wherein causing the RFID-tag reader to read the electronically stored information from the RFID tag further causes the needle-guidance process to adjust needle-guidance parameters for the insertion of the magnetized needle into the blood vessel of the patient in accordance with the electronically stored information read from the RFID tag (para. 0082).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793